Citation Nr: 0402337	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  99-13 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
atrial fibrillation, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, attorney


WITNESS AT HEARING ON APPEAL

Appellant, appellant's mother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The appellant had active service from March 1980 to April 
1983. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida that denied an evaluation in excess of 10 percent for 
the appellant's service-connected atrial fibrillation.

In a decision, dated in November 2000, the Board denied the 
appellant's increased rating claim.  The appellant appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter Court).

In March 2001, based on the Appellee's Motion for Remand that 
was not opposed by the appellant's attorney, the Court 
vacated the November 2000 Board decision and remanded the 
case to the Board.  In August 2002, the Board remanded the 
claim for additional development.  

In February 2000, a video conference hearing was held before 
Mary Gallagher, who is the member of the Board rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  


REMAND

In a letter from the veteran's representative, received in 
October 2003, the veteran's representative stated that the 
veteran would be entering an inpatient program at the James 
Haley VA Hospital, that he would be receiving treatment for 
his heart symptoms during this program, and that the records 
of this treatment would be probative of his claim and should 
be associated with the claims files.  Accordingly, a remand 
is required to obtain these records.  See 38 U.S.C. § 5103A; 
Bell v. Derwinski, 2 Vet. App. 611 (1992); see also 
VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).  

Based on the foregoing, the Board has determined that 
additional assistance is required and this appeal is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC. for the following action:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his heart symptoms since 
May 2003, to include treatment at the 
James Haley VA Hospital in Tampa, 
Florida.  After securing any necessary 
releases, the RO should obtain these 
records.  

2.  The RO must review the claims files 
and ensure that any other notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




